By the Court, Currey, C. J.:
The plaintiffs recovered judgment against the defendants for a certain sum of money; but the judgment did not specify the kind of money, though the plaintiffs claimed that it should have been for United States gold coin. An appeal was taken on the point so drawn in question, and this Court modified the judgment, holding, in effect, that a certain portion of the amount found due was payable in any kind of lawful money, and that the balance was payable in United States gold coin. (29 Cal. 278.) Upon filing the remittitur in the District Court the plaintiffs moved for a judgment for the interest which they claimed had accrued on the demand for which the action was brought, during the interval between the commencement of the action and the rendering of the judgment in the District Court. The motion was denied, and thereupon the'plaintiffs excepted and appealed from the order. This Court having determined the exact amounts which the plaintiffs were entitled to have, the District Court could not do otherwise than deny the motion; for conceding that the plaintiffs were entitled at the trial to recover the interest claimed, the District Court had no power at the time the motion was made to further modify the judgment by opening it and adding the interest thereto.
Order affirmed.